PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/759,646
Filing Date: 27 Apr 2020
Appellant(s): Vestel Elektronik Sanayi ve Ticaret A.S.



__________________
Brandon V. Zuniga
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed on 07/25/2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 04/25/2022 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
The appellant asserts that “Baldwin does not teach a plurality of slits within a same face, let alone the rear face, of a housing of the computing device configured to be obstructed” by a finger of a user. The appellant asserts that “Baldwin describes a single slit within a same face and a run of optical fibers”. The Office respectfully disagrees. It is important to note that based on the teachings of Baldwin, a single run of fibers is not equal to a “single slit”. The appellant seems to be taking the description of a single run to mean a single slit or opening. However, per fig. 2 and col. 4, lines 21-49, this is not the case. Baldwin provides in fig. 2 and col. 4, lines 21-49:
FIG. 2 illustrates an example approach that can be used to provide position-based touch input in accordance with various embodiments. In this example, a twisted bundle of fibers 200 is used to provide multiple light paths along a run of the twisted bundle. If this bundle, such as the run of fibers 222 illustrated, is at least partially contained within an edge of an electronic device 220 then portions of that bundle can be exposed to contact by a human finger or other such object. For example, if the fiber bundle is thought of as being partially embedded in the plane of the figure and the “top” of the bundle with respect to the plane of the figure is at least partially exposed to contact, then a user can be able to contact regions 202 of the bundle as illustrated by the patterned areas in FIG. 2. In at least some embodiments, the fibers can be wound such that one such contact region exists for each fiber (as may depend upon factors such as the number of fibers, width of each fiber, etc.). If each fiber is exposed to contact at one region, then a drop of intensity in that fiber indicates that a user contacted the fiber bundle at the location corresponding to that region. By knowing where along the run of fibers each fiber is exposed, the system can determine the location where the user contacted the fibers. For example, if the user contacts exposed region 204, then the device (or a system or service in communication with the device) can determine that the user touched the fiber bundle within a given distance of distance D from the top end of the fiber bundle. If the user instead contacted the fiber at exposed region 206, the device can determine that the user touched the fiber within a given distance of distance D′ from the top end of the fiber bundle.

Furthermore, Baldwin teaches in col. 5, lines 48-50:
Further, materials such as plastic or epoxy in some embodiments can be used to cover the fibers except for the exposed regions 302.

In other words, a single run of fibers includes a plurality of fibers which are exposed to a user’s finger via a plurality of openings or slits which enable each fiber to change an amount of light propagating within the fiber. Figures 2 and 3 clearly illustrate such openings or slits as the greyed-out areas. Figure 6 further illustrates the run of fiber 604 with the plurality of slits. 
The appellant asserts that “there is no express, implied or inherent teaching of more than a single slit in any face of a housing”. However, the excerpt of Baldwin’s description on page 12 and 13 of the brief clearly teaches that the “runs can be utilized on other sides, edges, faces or locations on the device”. Note that an edge of the device is at least a portion of a face of the device per fig. 2 and 6 of Baldwin.
As such, the Office maintains that Baldwin teaches a plurality of slits within a same face of a housing of the computing device configured to be obstructed by a user’s finger. 
On page 13 of the brief the appellant provides a second reason as to the assertion that Baldwin does not teach the limitations. However, this reason is also based on the assertion that Baldwin only teaches a single slit. A portion of the excerpt of Baldwin provided above teaches: “portions of that bundle can be exposed to contact by a human finger” and “If each fiber is exposed to contact at one region, then a drop of intensity in that fiber indicates that a user contacted the fiber bundle at the location corresponding to that region”. In other words, the plurality of exposed regions or slits are configured to be pressed or obstructs by a finger. 
The appellant asserts: “The examiner takes the view that Baldwin illustrates that a finger may obstruct the single slit in figure 6. This is incorrect. A finger may be moved along the slit at one of a plurality of locations without obstructing the slit in figure 6. If the finger was obstructing the slit in figure 6 then there would be no point moving the finger along the slit at one of a plurality of locations” (See last paragraph of page 13 of the brief). The office respectfully disagrees. Baldwin does not disclose a “single slit”. Rather, Baldwin discloses a single run having a plurality of exposed regions, which, as established above, are slits or openings wherein a finger of a user comes into contact (which leads to obstructing such opening) thus causing the system to detect a change in light intensity. Furthermore, as provided by Baldwin in col. 5, lines 10-17:
Such an approach can enable position-dependent input for the electronic device. For example, a user might be able to select an item by touching or pressing on the fiber at or near location D, and might be able to scroll to the next item by pressing at or near location D′. In other embodiments, a user might be able to adjust a volume or zoom level by moving a finger from distance D to distance D′. Various other inputs are possible as discussed and suggested elsewhere herein.
In other words, the input device of Baldwin can detect a type of input at a single slit (i.e. tap or touch) or can detect another type of input based on detecting the change of light provided at a plurality of slits (i.e. moving a finger). Thus the assertion that “If the finger was obstructing the slit in figure 6 then there would be no point moving the finger along the slit at one of a plurality of locations”, is moot. 
As a third reason or point of argument, the appellant further points to the claim language that: “each light guide comprises a portion facing a respective slit within the rear face” and assert that Baldwin does not teach such a feature. The appellant further asserts: “Baldwin does not describe a 1-to-1 relationship between a plurality of slits and a plurality of fibers as in claim 1.” The Office respectfully disagrees. As disclosed by Baldwin in col. 4, lines 34-35: “the fibers can be wound such that one such contact region exists for each fiber”. Fig. 2 of Baldwin also illustrates such a one to one relationship wherein each fiber of the run includes only one respective opening or slit. Baldwin further teaches in col. 4, lines 37-49: 
“If each fiber is exposed to contact at one region, then a drop of intensity in that fiber indicates that a user contacted the fiber bundle at the location corresponding to that region. By knowing where along the run of fibers each fiber is exposed, the system can determine the location where the user contacted the fibers. For example, if the user contacts exposed region 204, then the device (or a system or service in communication with the device) can determine that the user touched the fiber bundle within a given distance of distance D from the top end of the fiber bundle. If the user instead contacted the fiber at exposed region 206, the device can determine that the user touched the fiber within a given distance of distance D′ from the top end of the fiber bundle.”
As such, the “third reason” as asserted by the appellant is moot.

As a fourth reason or point of argument, the appellant provides on the first paragraph of page 18 of the brief: “A shortcoming of Baldwin is that graphical elements need to be displayed on the screen of the electronic device to allow the user to accurately place his/her finger at the plurality of locations. See Baldwin, col. 8, Il. 17 to 25. Otherwise, the user may erroneously place his/her finger and may action an erroneous input command. This wastes screen space which is limited in general on electronic devices, and in some cases especially limited (e.g. mobile phone with small screen).” The Office respectfully disagrees. On the same paragraph at col. 8, lines 32-35, Baldwin clearly teaches: 
“graphical icons might not be displayed, but visible light of one or more colors might be directed to different fibers to assist with device operation and/or input determination by the user.”
In other words, while the appellant asserts that “graphical elements need to be displayed on the screen of the electronic device to allow the user to accurately place his/her finger at the plurality of locations”, Baldwin clearly teaches that this is not so. Regardless, the claim language does not require any type of graphical interface or lack thereof, as such, this argument is moot.
Furthermore, the appellant asserts that “Baldwin as a whole does not provide any teaching or suggestion to modify the electronic device”. As an initial matter, the Office maintains that Baldwin teaches all limitations of the independent claims except for the limitation that the slits are formed within a rear face of the device. However, Baldwin teaches in col. 7, lines 52-56 that “it should be understood that similar or alternative runs can be utilized on other sides, edges, faces, or locations on the device”. Furthermore, Baldwin clearly teaches the use of the rear surface of the device for such input device in col. 9, lines 38-41: “the device can include a touch- and/or pressure-sensitive element around at least a portion of the device, such as on the back and/or sides of the device.” As such, the Office respectfully disagrees with such an assertion and maintains that Baldwin, as a whole, teaches or suggests the modification to include such an input device on the rear face of the device.
As to the fifth point of arguments, the appellant asserts that the method claim 10 is a “more stringent standard to meet”. The Office maintains that all limitations of claim 10 have been properly addressed by Baldwin based on obviousness. As such, this argument is moot. 

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/SEPEHR AZARI/Primary Examiner, Art Unit 2621                                                                                                                                                                                                        
Conferees:
/AMR A AWAD/Supervisory Patent Examiner, Art Unit 2621    
                                                                                                                                                                                                    /CHANH D NGUYEN/Supervisory Patent Examiner, Art Unit 2691               
                                                                                                                                                                                         
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.